DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending
Claims 11-20 have been withdrawn
Claims 1, 2, 7 and 9 have been amended
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1, 3-4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Spiegelman et al. US2014/0014138 (US’138) in view of McConnell et al. US 4,795,497 (US’497).

Regarding claim 1, US’138 teaches a method and apparatus for cleaning an article in semiconductor manufacturing are provided (abstract). US’138 further teaches FIG. 5A illustrates an exemplary apparatus 300 for cleaning an article 310 (a cleaning system for cleaning components for use in substrate processing equipment) according to a preferred embodiment. Article 310 may be subject to particle contamination. Article 310 may for example be a EUV reticle 260 as shown in FIG. 4. The apparatus 300 includes a cleaning chamber 320, a pressure regulator 340 with a vacuum pump 342, a vapor source 360 (boiler), a condensing chamber (expansion chamber) 370 and a controller 390 (para. 161). vapor source 360 comprises a reservoir of liquid having a free surface 362. The apparatus further includes, for example, at least one heater or temperature controller (heater) (para. 133). The atmosphere above liquid surface 362 can be connected to the atmosphere within cleaning chamber 320 via valve V1 (clean chamber fluidly coupled to the boiler via a gas line). Valve V1 and the temperature T0 of vapor source 360 are controllable by controller 390 (boiler having a heater configured to heat a fluid) (para. 164). cleaning chamber 320 has an article holder 330 for holding article 310 in cleaning chamber 320 (wherein the clean chamber includes one or more fixtures in an interior volume therein for holding at least one component to be cleaned). The article 310 may operate in the cleaning chamber 320 at a temperature of T2. The temperature of article 310 is controllable by controller 390 (wherein the clean chamber includes a heater for heating the interior volume) (para. 162). Condensing chamber 370 is configured to condense liquid vapor released from cleaning chamber 320 (an expansion chamber fluidly coupled to the clean chamber for evacuating the clean chamber), when the two chambers are connected by opening a valve V3 (a release valve to selectively open or close a flow path between the expansion chamber and the clean chamber) (para. 166). Condensing chamber 370 has an inner chamber wall 420, an input channel 410 (release line) with a valve V3, and a drain 450 (vacuum port) with a valve V4 connected to a pump 452 which can include a vacuum pump. Chamber wall 420 may have porous absorbers for condensing liquid vapor released from cleaning chamber 320. Controller 390 can keep the temperature T3 of inner chamber wall 420 at a value, which in use is much lower than the temperature T1 of cleaning chamber 320. Examples of temperatures will be given below. Condensing chamber wall 420 may be water cooled using a water jacket (a chiller for cooling the expansion chamber). Other coolants or additives may be used to prevent freezing in the cooling system of the water jacket. In another embodiment, the condensing chamber wall 420 is cooled by liquid nitrogen (para. 71 and 167). Therefore, US’138 teaches a cleaning system for cleaning components for use in substrate processing equipment, comprising: a boiler having a heater configured to heat a fluid; a clean chamber fluidly coupled to the boiler via a gas line, wherein the clean chamber includes one or more fixtures in an interior volume therein for holding at least one component to be cleaned, and wherein the clean chamber includes a heater for heating the interior volume; and an expansion chamber fluidly coupled to the clean chamber via a release line for evacuating the clean chamber, wherein the release line includes a release valve to selectively open or close a flow path between the expansion chamber and the clean chamber, and wherein the expansion chamber includes a chiller for cooling the expansion chamber and a vacuum port configured to couple the expansion chamber to a vacuum pump.

US’138 does not teach a liquid supply having a fluid disposed therein; the boiler coupled to the liquid supply via a supply valve and the heater heating the fluid supplied to the boiler.

US’497 teaches a method for the fluid treatment of semiconductor wafers includes a treatment vessel (abstract). US’497 further teaches FIG. 4 shows an auxilary fluid delivery system 120 according to a preferred embodiment of the invention for the practice of semiconductor wafer cleaning. Auxiliary fluid delivery system 120 delivers treatment fluid along the line 122 to the upper port 4 of vessel 2. Continuing with FIG. 4, the auxiliary fluid delivery system 120 includes an alcohol boiler 124 having an inlet 126 (the boiler coupled to the liquid supply via a supply valve) and an outlet 128. Inlet 126 is connected to an alcohol supply (a liquid supply) and includes a valve and filter (col. 11, see fig. 4). Therefore, it is known to provide the vapor of US’138 by connecting the device for making the vapor to a supply of the fluid used to create the vapor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’138 to include a liquid supply having a fluid disposed therein; the boiler coupled to the liquid supply via a supply valve and the heater heating the fluid supplied to the boiler because US’497 teaches it is known to provide the vapor of US’138 by connecting the device for making the vapor to a supplying of the fluid used to create the vapor and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 3, the modified system of US’138 teaches the cleaning system of claim 1. US’138 further teaches valve V3 is opened or closed by the controller to allow processing vapor/liquid to pass between the cleaning chamber and the condenser (para. 166 and 174), which reads on wherein the release valve is an on-off valve.

The modified system of US’138 does not teach the release line further includes at least one of a fixed orifice, a variable orifice, or a metering valve for controlling a flow through the release line.

However, US’138 teaches that that the release line/input channel 410 is configured to convey processing vapor/liquid when valve V3 is open. Therefore, the configuration of the release line can be as simple as necessary, which would include a standard pipe with a fixed diameter opening/orifice.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’138 to include the release line further includes at least one of a fixed orifice because US’162 teaches that the release line is configured to convey processing vapor/liquid when valve V3 is open and can be as simple as necessary to perform the function.	

Regarding claim 4, the modified system of US’138 teaches the cleaning system of claim 1. US’138 further teaches valve V3 and the temperature T3 of condensing chamber 370 are controllable by controller 390 (control valve) (para. 166). Therefore, US’138 further teaches wherein the release valve is a control valve.

Regarding claim 8, the modified system of US’138 teaches the cleaning system of claim 1.

The modified system of US’138 does not teach wherein the expansion chamber has a larger internal volume than the clean chamber.

However, US’138 teaches that the cleaning chamber is used to accommodate an object to be clean and the condenser is used to condense the processing liquid, as discussed above. US’138 further teaches at step 540, the liquid film formed over article 310 is caused to evaporate quickly by opening valve V3 so that the vapor atmosphere in cleaning chamber 320 is exposed to condensing chamber 370. The temperature T3 of surfaces inside condensing chamber 370 is substantially lower than the temperatures T1, T2, inside cleaning chamber 320. Therefore, the pressure P1 due to vapor in chamber 320 is greater than the vapor pressure Psat (T3) of the chosen liquid in the colder environment of the condensing chamber 370. Since valve V3 is open, the liquid vapor inside cleaning chamber 320 is drawn to the condensing chamber 370 and condenses rapidly therein. Since the condensing of liquid vapor is in a relevantly fast rate, the pressure in the condensing chamber 370 is substantially maintained during the condensing period. Consequently, an evacuation of the chamber takes places, and the condensed liquid film over article 310 can be quickly vaporized due to a nucleate boiling effect. The pressure inside cleaning chamber drops rapidly (para. 180). Therefore, the volume of each space should be as large or as small as necessary to accommodate the object to be processed and accommodate the volume of processing liquid used while being an appropriate volume to achieve the evacuation of the chamber, and vaporizing due to a nucleate boiling effect.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’138 to include wherein the expansion chamber has a larger internal volume than the clean chamber because US’138 teaches the volume of each space should be as large or as small as necessary to accommodate the object to be processed and accommodate the volume of processing liquid used while being an appropriate volume to achieve the evacuation of the chamber, and vaporizing due to a nucleate boiling effect and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 9, US’138 teaches the cleaning system of claim 1. US’138 further teaches FIG. 6 illustrates in more detail an exemplary condensing chamber 370 for use in the apparatus of FIG. 5A. Condensing chamber 370 has an inner chamber wall 420, an input channel 410 with a valve V3, and a drain 450 (para. 167), which reads on the expansion chamber includes a third drain line.

The modified system of US’138 does not teach wherein the boiler includes a first drain line, the cleaning chamber includes a second drain line.

US’497 further teaches a valve is a first drain line connected to a chemical supply tank and a valve in a second drain line connected to a process chamber which each drain to a common drain 98 shown in fig. 3. The connection to the drain line ensures that if the failure of the control system for the various valves and vents should occur, treatment fluids will flush harmlessly out of the vents to the drain, and no excessive pressure buildup will occur (col. 6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’138 to include wherein the boiler includes a first drain line, the cleaning chamber includes a second drain line because US’497 teaches connection to a drain line ensures that if the failure of the control system for the various valves and vents should occur, treatment fluids will flush harmlessly out of the vents to the drain, and no excessive pressure buildup will occur.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US’138 in view of US’497 as applied to claim 1 above, and further in view of Kimura et al. US6,354,311 (US’311).

Regarding claim 2, the modified system of US’138 teaches the cleaning system of claim 1.

The modified system of US’138 does not teach a process gas supply line coupled to the gas line via a three-way valve, the process gas supply line coupled to a process gas supply consisting essentially of nitrogen gas (N2), oxygen gas (O2), nitrogen trifluoride (NF3), ozone (O3), or ammonia (NH3).

However, US’138 further teaches a carrier gas including oxygen, nitrogen or ozone can be incorporated with the vapor to deliver the vapor to the processing chamber and to dry the wafer (para. 14, 43 and 130). US’311 teaches a substrate drying apparatus (col. 1). US’311 further teaches a three-way valve for supplying a carrier gas to a vapor supply for processing a substrate (col. 5 see fig. 4). Therefore, US’311 teaches that the carrier gas including oxygen, nitrogen or ozone of US’138 can be connected to the gas line of US’138 using a three way valve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’138 to include a process gas supply line coupled to the gas line via a three-way valve, the process gas supply line coupled to a process gas supply consisting essentially of nitrogen gas (N2), oxygen gas (O2) or ozone (O3) because US’311 that the carrier gas including oxygen, nitrogen or ozone of US’138 can be connected to the gas line of US’138 using a three way valve and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US’138 in view of US’497 as applied to claim 1 above, and further in view of Umezawa et al. US2006/0213538 (US’538).

Regarding claim 5, the modified system of US’138 teaches the cleaning system of claim 1.

The modified system of US’138 does not teach a condensation particle counter (CPC) disposed downstream of the clean chamber and upstream of the expansion chamber.

US’538 teaches a semiconductor cleaning apparatus according to the present invention comprises: a particle monitor which measures the number of particles in a processing liquid used in a rinse process after a semiconductor wafer is subjected to a cleaning process by means of the processing liquid; a specific resistance measuring unit which measures a specific resistance of a processing liquid used in the rinse process; and a control unit which determines an end point at which the rinse process is completed on the basis of the number of particles measured by the particle monitor and the specific resistance measured by the specific resistance measuring unit to end the rinse process (abstract). US’538 further teaches semiconductor cleaning apparatus 1 includes: a processing tank 3 to perform a cleaning process and a rinse process; a particle monitor 6 serving as a particle counting unit arranged in a bypass pipe of a first drain pipe 4 to measure the number of particles in processing liquid used in a rinse process; a specific resistance measuring unit 7 serving as a specific resistance measuring means arranged in a second drain pipe 5 to measure a specific resistance of the processing liquid used in the rinse process; and a control unit 8 serving as a control unit which determines an end point at which the rinse process is completed on the basis of a measurement result of the particle monitor 6 and a specific resistance measured by the specific resistance measuring unit 7 (para. 21). Therefore, US’538 teaches that a particle counter can be located in a drain line of a cleaning chamber to determine the end point of the cleaning process. The position of a particle counter combined with the apparatus of US’138 should be positioned to provide the most real time data, which would be between the cleaning chamber and the expansion chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’138 to include a condensation particle counter (CPC) disposed downstream of the clean chamber and upstream of the expansion chamber because US’538 teaches a particle counter can be located in a drain line of a cleaning chamber to determine the end point of the cleaning process.

Claims 6 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over US’138 in view of US’497 as applied to claim 1 above, and further in view of Hill, III et al. 5,273,060 (US’060).

Regarding claim 6, the modified system of US’138 teaches the cleaning system of claim 1.

The modified system of US’138 does not teach a filter disposed in the gas line between the boiler and the clean chamber and configured to reduce particle contamination from the boiler to the clean chamber.

US’060 teaches precision cleaning systems have been used for many years in fields where component surfaces must be cleaned to very fine cleanliness levels For example, precision cleaning is frequently used in the aerospace, semiconductor, and biomedical industries (col. 1 line 20-30). US’060 further teaches Solvent is pumped from the supply tank 1 by a supply pump 46. The solvent flows through a series of filters 4 in the supply line 3 to remove contaminants. In the preferred embodiment, the solvent alcohol is filtered to absolute micronic levels. The solvent is then delivered under pressure to one or more nozzles 7 within the cleaning chamber 50 (col. 5 line 1-10). Therefore, US’060 teaches that it is conventional to filter process liquids for cleaning in the semiconductor industry.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’138 to include a filter disposed in the gas line between the boiler and the clean chamber and configured to reduce particle contamination from the boiler to the clean chamber because US’060 teaches it is conventional to filter process liquids for cleaning in the semiconductor industry and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Regarding claim 10, the modified system of US’138 teaches the cleaning system of claim 1.

The modified system of US’138 does not teach a viewport or camera coupled to the clean chamber to observe the at least one component.

US’060 teaches precision cleaning systems have been used for many years in fields where component surfaces must be cleaned to very fine cleanliness levels. For example, precision cleaning is frequently used in the aerospace, semiconductor, and biomedical industries. The cleaning process usually involves a spray of solvent directed against the surfaces of the workpiece to dislodge particulates and remove grease and other molecular contaminants (col. 1 line 20-30). US’060 further teaches a number of windows 17 allow the operator to visually monitor the workpiece, nozzles, and the interior of the cleaning chamber. In the preferred embodiment, the windows 17 are made of polycarbonate panels with a transparent metallized interior coating (col. 5 line 30-40). Therefore, US’060 teaches that it is common to include a viewing window in a vapor cleaning apparatus used for cleaning in the semiconductor industry. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system of US’138 to include a viewport coupled to the clean chamber to observe the at least one component because US’060 teaches it allows the operator to visually monitor the workpiece, nozzles, and the interior of the cleaning chamber and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US’138 in view of US’497 as applied to claim 1 above, and further in view of Plavidal et al. US2014/0299162 (US’162) and DeYoung et al. US2003/0047195 (US’195)

Regarding claim 7, the modified system of US’138 teaches the cleaning system of claim 1.

The modified system of US’138 does not teach a liquid line that extends from the boiler to the clean chamber and a return line that extends from the clean chamber to the boiler.

US’162 teaches objects with complex surface profiles can be cleaned effectively using hyperbaric pressures (abstract). US’162 further teaches FIG. 10 illustrates a schematic layout of a thin liquid hyperbaric system according to some embodiments. An object 1050 can be placed in a sealed process chamber 1070 that can be insulated 1075 or actively heated to minimize wetting of chamber walls. The chamber 1070 is connected to the vapor/liquid supply reservoir 1080 which may contain a heating element 1090 which is used to heat the liquid 1045 preferably above its boiling temperature and above atmospheric pressure. The headspace above the liquid is filled with saturated vapor 1040 above atmospheric pressure. The chamber 1070 also is connected to an outlet through a relief valve 1020. The outlet can optionally connected to a vacuum condenser pressure relief container (VCPRC) 1001 which can condense the escaping vapors and collect the condensate for re-use or disposal (para. 76). The supply reservoir 1080 can be configured to supply saturated vapor 1040 to the process chamber 1070 through a vapor supply valve 1030. Alternatively, or concurrently, the supply reservoir 1080 can be configured to supply saturated liquid 1045 to the process chamber, for example, in a spray configuration through liquid supply valve 1010.  Thus the supply reservoir can supply vapor, liquid, or both vapor and liquid to the process chamber to form a thin liquid layer on the object surface (para. 78). Therefore, US’162 teaches a similar configuration of a cleaning chamber to the cleaning chamber of US’138 with an additional liquid line between the boiler and the cleaning chamber to concurrently supply saturated liquid to the process chamber to form a thin liquid layer on the object surface.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’138 to include a liquid line that extends from the boiler to the clean chamber because US’162 teaches an additional liquid line can be provided between the boiler and the cleaning chamber to concurrently supply saturated liquid to the process chamber to form a thin liquid layer on the object surface and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

The modified system of US’138 does not teach a return line that extends from the clean chamber to the boiler.

US’195 teaches a method for cleaning a microelectronic substrate includes placing the substrate in a pressure chamber. A process fluid including dense phase CO2 is circulated through the chamber such that the process fluid contacts the substrate. The phase of the CO2 is cyclically modulated during at least a portion of the step of circulating the process fluid (abstract). US’195 further teaches According to embodiments of the present invention, an apparatus for cleaning a microelectronic substrate includes a process chamber containing a process fluid including CO2 and means for removing used process fluid from the process chamber. The apparatus further includes means for separating CO2 from the used process fluid and means for returning the separated CO.sub.2 to the process chamber or a further process chamber for subsequent use (para. 14). A further alternative recirculation system 200B according to the present invention is shown in FIG. 6. The system 200B includes an outlet line L30 fluidly connecting the pressure chamber 410 to a still 243 (having a heating element 245) through a transfer system 242. The transfer system 242 converts the waste stream from the pressure chamber 410 from its starting state (e.g., liquid, compressed liquid, or supercritical fluid) to a liquid. If the waste stream from the pressure chamber 410 is a liquid, the transfer system 242 may not change the fluid or may merely change the temperature of the fluid (e.g., using a heater or chiller) The CO2 gas (lighter) stream is directed to a heat exchanger 246 via a line L31 where the CO2 gas stream is converted (through manipulation of temperature and pressure) to the conditions of the processing fluid (i.e., liquid, compressed liquid or supercritical fluid). If the fluid starting condition was liquid, the exchanger may include a heat transfer coil 247 connected to the heating device so as to transfer heat from the condensing fluid to the still 243. The CO2 may be additionally cleaned through filtration, adsorption, absorption, membrane separation, physical separation (e.g., centrifugal force) or electrostatic separation. The conditioned CO2 may then be provided back to additionally process the substrate or to process a subsequent substrate. Additional chemistries may be added to this incoming fluid (e.g., at a mixing reservoir 248) (para. 109-112). Therefore, US’195 teaches that a vapor phase processing chamber may include a liquid drain to recycle processing fluid that is in a liquid state back to a heater/boiler to be reused.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of US’138 to include a return line that extends from the clean chamber to the boiler because US’195 teaches it allows that processing fluid to be reused.

Response to Amendment

	Applicant’s amendments to independent claim 1 to include subject matter regarding a liquid supply has changed the scope of claim 1, and as a result, the 102 rejection of claim 1 as stated in the non-final office action mailed 5-2-22 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 103 as obvious over Spiegelman in view of McConnell which includes both the rejection of claim 1 as stated in the non-final office action and additional discussion regarding the teachings of McConnell relating to the features added to claim 1.
Response to Arguments
Applicants arguments with regard to the teachings of Spiegelman, Inukai and Plavidal and the amendments made to claims 1, 2, 7 and 9 have been considered but are moot due to the references not being relied on for teaching the additional feature.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713